DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and under examination.


Specification
The disclosure is objected to because of the following informalities: The Sequence Listing for the present application differs from the Sequence Listing for the 16/069,144, the parent case.  For example SEQ ID NO: 9 from the present application is 50 amino acids in length compared to 120 amino acids for 16/069,144.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11-15 recite sequences for  VH and VL regions. However, according to the sequences in the Sequence Listing these sequences are only 50 amino acids in length and do not comprise all the VH and VL CDRs.


Claim 9 recites the antibody or fragment thereof of claim 8, wherein the VH comprises one or more amino acid residues selected from the group consisting of:
(a) Thr at position 30,

( c) Met at position 48,
( d) Ile at position 67, and
( e) Arg at position 71, according to Kabat numbering, and combinations thereof.

Claim 10 recites the antibody or fragment thereof of claim 7, wherein the VL comprises one or more amino acid residues selected from the group consisting of:
(a) Ser at position 5,
(b) Pro at position 46,
( c) Trp at position 47,
(d) Ser at position 49,
(e) Ser at position 70, and 
(f) Tyr at position 71, according to Kabat numbering, and combinations thereof.

The amino acid position numbers appear to be off by one amino acid compared to the amino acid sequences of the heavy and light chains. For example, amino acid number 49 for SEQ ID NO:7 was Met while claim 9 recites Met at position 48. Amino acid number 45 for SEQ ID NO:8 was Pro while claim 10 recites Pro at position 46.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 16 is drawn to an isolated antibody or fragment thereof, wherein the antibody or fragment thereof has
specificity to a human CD73 protein and comprises a heavy chain variable region (VH)
comprising:
(a) a VH CDR1 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 1 and 26-29;
(b) a VH CDR2 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 2 and 30-36; and
(c) a VH CDR3 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 3 and 37-41; and
a light chain variable region (VL) comprising:
(d) a VL CDR1 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 4 and 42-45;
(e) a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5; and (f) a VL CDR3 comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 6 and 46-56.
The specification discloses an antibody wherein the antibody has specificity to a human CD73 protein and comprises a VH CDR1 comprising the amino acid sequence of SEQ ID NO: 1, a VH CDR2 comprising the amino acid sequence of SEQ ID NO: 2, a VH CDR3 comprising the amino acid sequence of SEQ ID NO: 3, a VL CDR1 comprising the amino acid sequence of SEQ ID NO: 4, a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5, and a VL CDR3 comprising the amino acid sequence of SEQ ID NO: 6. 

(a) a VH CDR1 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 26-29;
(b) a VH CDR2 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 30-36; and
(c) a VH CDR3 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 37-41; and
a light chain variable region (VL) comprising:
(d) a VL CDR1 comprising an amino acid sequence selected from the group consisting
of SEQ ID NO: 42-45;
(e) a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5; and (f) a VL CDR3 comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 46-56 that have been shown to bind CD73.
The specification does not provide adequate written description of the claimed genus of antibodies to CD73 that bind to one or more amino acid residues selected from the C-terminal half of the human CD73 protein, which do not bind to the N-terminal half of the human CD73 protein and/or which bind to at least one of amino acid residues selected the group consisting of Y345, D399, E400, R401 and R480 of the human CD73 protein.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of anti-CD73 antibodies that bind to one or more amino acid residues selected from the C-terminal half of the human CD73 protein, which does not bind to the N-terminal half of the human CD73 protein and/or which bind to at least one of amino acid residues selected the group consisting of Y345, D399, E400, R401 and R480 of the human CD73 protein.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies to a prorenin receptor that are capable of treating cancer. The genus of anti-CD73 antibodies are claimed by function, the ability to bind to one or more amino acid residues selected from the C-terminal half of the human CD73 protein, does not bind to the N-terminal half of the human CD73 protein and/or bind to at least one of amino acid residues selected the group consisting of Y345, D399, E400, R401 and R480 of the human CD73 protein.  The specification only discloses one anti-CD73 antibody, having specificity to a human CD73 protein and comprises a VH CDR1 comprising the amino acid sequence of SEQ ID NO: 1, a VH CDR2 comprising the amino acid sequence of SEQ ID NO: 2, a VH CDR3 comprising the amino acid sequence of SEQ ID NO: 3, a VL CDR1 comprising the amino acid sequence of SEQ ID NO: 4, a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5, and a VL CDR3 comprising the amino acid sequence of SEQ ID NO: 6. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of anti-CD73 antibodies that bind to one or more amino acid residues selected from the C-terminal half of the human CD73 protein, which do not bind to the N-terminal half of the human CD73 protein and/or which bind to at least one of amino acid residues selected the group consisting of Y345, D399, E400, R401 and R480 of the human CD73 protein or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification only discloses one anti-CD73 antibody that comprises a VH CDR1 comprising the amino acid sequence of SEQ ID NO: 1, a VH CDR2 comprising the amino acid sequence of SEQ ID NO: 2, a VH CDR3 comprising the amino acid sequence of SEQ ID NO: 3, a VL CDR1 comprising the amino acid sequence of SEQ ID NO: 4, a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5, and a VL CDR3 comprising the amino acid sequence of SEQ ID NO: 6, and thus does not satisfy either the Lilly nor Enzo standards.  Thus, the specification does not describe the genus of anti-CD73 antibodies. There are insufficient structural features common to all members of the genus antibodies to a prorenin receptor.    The genus of anti-CD73 antibodies are claimed by function, the capability of binding to one or more amino acid residues selected from the C-terminal half of the human CD73 protein, not binding to the N-terminal half of the human CD73 protein and/or binding to at least one 
Thus, the specification does not provide an adequate written description of the genus of anti-CD73 antibodies that is required to practice the claimed invention.  Applicants have not described the genus of anti-CD73 antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Hay et al (US 9,938,356, issued 10 April 2018, filed 9 November 2015).
The claims are drawn to an isolated antibody or fragment thereof, wherein the antibody or fragment thereof has specificity to a human CD73 protein and binds to one 
Hay disclose an anti-CD73 antibody that binds with both the N- and C-terminal domains of CD73 (column 7, line 62 to column 7, line 36; column 23 lines 54-57; column 69, line 37 to column 70, line 46; Figures 26A-26C). Hay disclose that antibodies encompass multispecific antibodies such as bispecific antibodies (column 24, line 59 to column 25, line 7).


Summary
Claims 1-6 and 9-19 are rejected.
Claims 7, 8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or 
	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642